Exhibit 10.1

 

 

United Stationers Inc. Summary of Board of Directors Compensation

 

Following is a summary of the forms and levels of compensation to be provided to
Directors effective Sept 1, 2005.

 

 

Director Compensation Component

 

Amount

 

 

 

Annual Retainer

 

$60,000 annual rate

 

 

 

Board Meeting Fees

 

 

Ÿ  In person

 

$4,000 per meeting

Ÿ  Telephonic

 

$1,000 per meeting

 

 

 

Committee Meeting Fees

 

 

Ÿ  Held in connection with a Board meeting 

 

 

•  All Telephonic meetings

 

 

 

 

 

-   Audit Committee Chairman

 

$2,500 per meeting

-   Other Committee Chairmen

 

$1,000 per meeting

-   Other non-employee directors

 

$500 per meeting

 

 

 

Ÿ  In-person meeting not held in connection with a Board meeting

 

 

 

 

 

-   Audit Committee Chairman

 

$2,500 per meeting

-   Other Committee Chairmen

 

$1,500 per meeting

-   Other non-employee directors

 

$1,000 per meeting

 

 

 

Equity Compensation

 

 

Ÿ  Chairman of the Board

 

Approximately $85,000

Ÿ  Other non-employee directors

 

Approximately $75,000

 

 

 

Reimbursement

 

Reasonable travel-related expenses

 

--------------------------------------------------------------------------------